Citation Nr: 0635754	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, status post left hip replacement.  

2.  Entitlement to service connection for residuals of left 
shoulder rotator cuff tear.

3.  Entitlement to service connection for instability of the 
left ankle.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

5.  Entitlement to service connection for residuals of 
meniscus repair, both knees.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
degenerative joint disease of the left hip and lumbar spine, 
residuals of a left shoulder rotator cuff tear, instability 
of the left ankle, and residuals of meniscus repair of both 
knees.  

In July 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript is associated with the claims file.

The claims of entitlement to service connection for 
degenerative joint disease of the lumbar spine and left hip, 
residuals of a left shoulder rotator cuff tear, and residuals 
of meniscus repair to both knees are addressed in the Remand 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the veteran.




FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has instability of the left ankle that is due to any incident 
or event in active military service.


CONCLUSION OF LAW

Instability of the left ankle was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In April 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The April 2004 letter informed the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
He was advised that it was his responsibility to send medical 
records showing his claimed disabilities were incurred in or 
aggravated by service or manifested within one year of being 
discharged from service.  The veteran was also advised that 
he could provide a properly executed release so that VA could 
request the records for him.  The April 2004 letter 
specifically asked the veteran to provide "any evidence in 
[his] possession that pertain[s] to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
agency of original jurisdiction decision, he has not been 
prejudiced thereby.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  Initially, the Board notes the RO sent the 
veteran a letter in February 2002 which informed him of the 
VCAA and its potential effect on his claim; however, the 
February 2002 letter only addressed the veteran's claims 
regarding his back and knees.  Regardless, the Board finds 
the content of the April 2004 letter provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Following the VCAA letter, the 
March 2005 Statement of the Case (SOC) was issued, which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
the notice.  Further, it finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).




II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303(a), 3.304 (2006).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  
The veteran's claimed instability of the left ankle is not 
one of the diseases subject to presumptive service 
connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  



The veteran contends that service connection for instability 
of the left ankle is warranted because the disability had its 
inception during service.  After carefully reviewing the 
evidence, the Board finds the preponderance of the evidence 
is against the grant of service connection for instability of 
the left ankle.  

Review of the service medical records (SMRs) reveals that, in 
April 1964, the veteran injured his left foot during a 
parachute jump.  See also lay statements submitted by the 
veteran in December 2003.  The veteran complained of pain in 
his left foot, but X-rays were normal and he did not seek 
treatment for his left foot again during service.  Similarly, 
his October 1965 separation examination, the veteran reported 
having foot trouble but his feet were normal on clinical 
examination.  The first time the veteran is shown to have a 
left ankle problem after service was in March 2002, when he 
complained of intermittent pain in his ankles.  See March 
2002 private medical record.  At that time, the veteran 
reported that he ran track in high school and was very 
hesitant about his ankles turning.  He also reported that he 
really injured his ankles doing jumps in the military.  A May 
2002 private medical record reflects the veteran reported 
having weak ankles all his life.  

While there is evidence showing the veteran was treated for a 
left foot injury in service, there is no competent evidence 
showing he has a current disability related to the in-service 
injury.  In this context, the Board notes there was no 
evidence of painful motion, edema, instability, heat, or 
tenderness in the veteran's feet at the July 2002 VA 
examination.  In addition, although private medical records 
dated from February 2000 to August 2002 reflect the veteran 
complained of intermittent pain in his ankles, there are no 
objective clinical findings reflecting an underlying disease, 
and pain is not necessarily indicative of a disability due to 
disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001) (unless a veteran suffers from an 
underlying disability or condition, then pain otherwise 
experienced is not a compensable disability).

The Board does not doubt the veteran's assertions that he has 
pain and instability in his ankles.  In fact, the veteran's 
report of pain and instability are corroborated by written 
statements from his private physician, M.B.R., M.D.  See 
written statements from Dr. MBR dated March 2002 and November 
2004.  However, the competent evidence of record, including 
clinical records from Dr. MBR, does not show the veteran has 
pain or instability that is due to disease or injury.  

Moreover, in evaluating the ultimate merit of this claim, the 
Board finds it probative that more than 30 years passed 
before the veteran sought treatment for his left ankle after 
service.  This gap of many years in the evidentiary record 
militates against a finding that the veteran's in-service 
left foot injury caused a chronic disorder, and also rebuts 
any assertion of continuity of symptomatology since 
separation from service.  See 38 C.F.R. § 3.303(b). 

The Board does note that the veteran submitted four lay 
statements which aver that he injured his left leg and ankle 
during service.  These statements do not assist the veteran 
in establishing entitlement to service connection, however, 
because the ultimate issue is whether the veteran has a 
current left ankle disability that is related to the in-
service injury.  In this regard, the Board notes the veteran 
has claimed that he has a disability manifested by 
instability and pain in his left ankle.  However, the veteran 
does not have the requisite knowledge of medical principles 
that would permit them to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, without competent evidence of a current disability 
related to, or underlying, the veteran's symptoms of 
instability and pain in his left ankle, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
("absent proof of the existence of the disability being 
claimed, there can be no valid claim").  


ORDER

Entitlement to service connection for instability of the left 
ankle is denied.




REMAND

The veteran is seeking service connection for degenerative 
joint disease of the left hip and lumbar spine, and for 
residuals of a left shoulder rotator cuff tear and meniscus 
repair to both knees.  

With respect to the veteran's claim for a left shoulder 
disability, review of the SMRs shows that, in February 1965, 
he complained of left shoulder pain that occurred when he 
rotated his head.  The impression was viral myositis of the 
left trapezius.  The SMRs, including the October 1965 
separation examination, are negative for any additional 
complaints, treatment, or findings related to a left shoulder 
disability.  

In November 2001, the veteran complained of pain in his 
shoulders and hands, and his private physician, Dr. MBR, 
questioned whether he had a rotator cuff tear.  See private 
medical records dated November 2001 and January 2002.  Review 
of the records reveals, however, that Dr. MBR never confirmed 
whether the veteran actually had a rotator cuff tear, because 
he did not consider the veteran's pain to be serious at the 
time.  The record also contains a November 2004 written 
statement from Dr. MBR which states the veteran has 
increasing pain in both shoulders, but particularly his left 
shoulder.

The Board notes that in denying the veteran's claim for 
service connection, the RO noted the veteran did not complain 
of a left shoulder injury at the VA examination.  However, 
review of the record reveals the examiner who conducted the 
July 2002 QTC/VA examination did not evaluate the veteran to 
determine whether he had a current left shoulder disability.  
Instead, the examiner focused his evaluation on the veteran's 
knees, back, and diabetes mellitus.  

As a result, the medical evidence of record does not contain 
a current diagnosis of a left shoulder disability or a 
medical opinion addressing the question of whether there is a 
causal relationship between the veteran's complaints of left 
shoulder pain and the myositis of the left trapezius which he 
manifested during service.  Under the VCAA, the Board finds 
that the veteran meets the criteria for a medical 
examination.  See 38 U.S.C.A. § 5103A.  In this regard, the 
Board notes the medical evidence of record contains competent 
evidence that the veteran has symptoms of a left shoulder 
injury, as shown by the November 2001 private medical record 
and November 2004 statement from Dr. MBR.  There is also 
evidence to suggest that the veteran's current symptoms may 
be associated with his period of active service, as shown by 
the service medical records which reflect treatment for a 
left shoulder problem.  In addition, as noted above, the 
record does not contain a current diagnosis of a left 
shoulder disability or a nexus opinion and, therefore, does 
not contain sufficient medical evidence for the Board to make 
a decision on the claim.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.  

Review of the record reveals the veteran is currently 
diagnosed with osteoarthritis of the left hip with increased 
narrowing of the joint space.  See January 2001 private X-
ray.  However, the examiner who conducted the July 2002 
QTC/VA examination did not evaluate the veteran for a left 
hip disability or proffer an opinion as to whether any 
current left hip disability is related to his military 
service.  

With respect to the veteran's claims for disabilities 
involving the lumbar spine and knees, the Board notes the QTC 
examiner diagnosed the veteran with left knee meniscus tear, 
status post repair, right knee osteoarthritis and meniscus 
tear, status post repair, and chronic low back pain secondary 
to degenerative arthritis of the lumbar spine.  See July 2002 
QTC/VA examination report.  However, the examiner failed to 
render an opinion as to whether the diagnosed conditions are 
related to the veteran's active military service.  In the 
same way, the Board notes the veteran is currently diagnosed 
with osteoarthritis of the left hip with increased narrowing 
of the joint space.  See January 2001 private X-ray.  
However, the QTC examiner did not evaluate the veteran for a 
left hip disability or proffer an opinion as to whether any 
current left hip disability is related to his military 
service.  

The Board does note that the record contains a potential 
nexus opinion from the veteran's private physician, Dr. MBR.  
In a November 2004 written statement, Dr. MBR stated that he 
"certainly believes" the veteran's service as a paratrooper 
contributed to his degenerative joint disease, noting the 
veteran has multiple joints that are affected, including his 
neck, back, hips, knees, and ankles.  Dr. MBR further stated 
that it is not surprising the veteran has developed multiple 
arthritic joints considering his service as a paratrooper, 
and that he is sure the stress from the veteran's multiple 
impacts has led to the degenerative changes.  Although Dr. 
MBR has related the veteran's current diagnoses to service, 
the Board notes there is no indication he reviewed the 
veteran's service medical records prior to rendering his 
opinion.  In addition, there is evidence showing the veteran 
may have been involved in activities after service that could 
have contributed to the progression of his disabilities.  In 
this context, the Board notes that a May 2002 private medical 
record reflects the veteran was preparing to go to parachute 
training camp.  Similarly, a March 2002 written statement 
from Dr. MBR states the veteran worked in the cement industry 
doing heavy work after he was discharged from service.  As 
such, the Board finds that, although the record contains a 
potential nexus statement from Dr. MBR, a remand is necessary 
to obtain an additional nexus opinion that is based on review 
of the veteran's entire claims file and addresses the 
veteran's post-service employment and parachute training.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.  Arrange for the veteran to undergo an 
examination to determine whether he currently has 
a left shoulder disability that is causally 
related to his period of active military service.  
The examiner is also requested to render an 
opinion as to whether the veteran's current left 
shoulder, left hip, lumbar spine, and bilateral 
knee disabilities are associated with his active 
service.  All indicated tests and studies should 
be conducted, and all findings described in 
detail.  The claims file, including a copy of 
this Remand, must be made available to the 
examiner for review, and the examination report 
should reflect that such review is accomplished.

a.  A diagnosis of any currently 
manifested left shoulder disability should 
be made and the examiner should render an 
opinion as to whether the disability is 
etiologically related to the veteran's 
military service.  All necessary special 
studies or tests, including X-ray films, 
if necessary, are to be done.

b.  The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that any current 
left shoulder, left hip, lumbar spine, or 
bilateral knee disability is related to 
the veteran's active service, to include 
his service as a paratrooper, the April 
1964 left foot injury, and any other 
injury incurred therein.  In rendering an 
opinion, the examiner should address what 
role, if any, the veteran's post-service 
parachute training and employment in the 
cement industry had on the progression of 
these disabilities.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether the 
veteran's disabilities are related to his 
active service, on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


